DECISION
The application of the above-named defendant for a review of the sentence of 10 years for involuntary manslaughter, with no provision concerning 59 days jail imprisonment, imposed on April 25, 1969-, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed, EXCEPT, HOWEVER;
(1) The last 5 years of this sentence is ordered suspended, and for that:period of time defendant is placed under the jurisdiction of the State Board of Pardons and under its supervision and control-subject to all laws, rules and regulations applicable to such cases;
(2) It is specifically directed that defendant’s 59 days imprisonment in- the county jail prior to confinement in the State Prison shall be credited to the defendant as though already served in the State Prison at the time of reception and shall be so used in computing the time when defendant may be considered for parole purposes. Respecting this direction concerning defendant’s jail imprisonment, it is our opinion that the law permits no other 'method of treating the same. Section 95-2215, R.C.M. 1947; State v. Zachmeier, 153 Mont. 64, 453 P.2d 783, 26 St. Rep. 210.
While it is true that the presumption is that the sentencing judge was correct in his assessment of the situation and was justified in imposing the sentence he did, nevertheless it has been made to appear to this Court that the interests of justice, the sentencing goals, kept in mind, would be better served by making possible an earlier supervised release of this defendant, particularly when it is considered that defendant has no prior criminal or Juvenile record, and that he served in the United States Air Force, with 12 months in Vietnam, from May, 1966, until February 28, 1969, with a clear military record.
We thank John L, Hilts, Esq., of the Montana Defender Project, for his assistance to the defendant and the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.